Case 1:20-cr-00343-GBD Document 48 Filed 10/27/20 Page 1of1

U.S. Department of Justice

 

- United States Attorney
. Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

October 26, 2020-

 

BY ECF

Hon. George B. Daniels SO-ORDERED:

United States District Judge 4 Dr; »

Southern District of New York Ciro

500 Pearl Street For Bp. Daniels, U.S.D.J.

New York, New York 10007 - .
ew Yor ew Yor Dated: OCT 27 ie§

Re: United States v. McCrimmon, 20 Crim. 343 (GBD)

Dear Judge Daniels:

The Government writes to request an exclusion of time under the Speedy Trial Act between
November 4, 2020 and November 18, 2020.

At a conference on September 16, the Court set a pretrial conference date of November 4,
2020, and excluded time until the date of that conference. On October 23, 2020, the defendant
submitted a letter asking to move that pretrial conference, and, on October 26, 2020, the Court
rescheduled the pretrial conference from November 4 until November 18.

The Government asks that the Court exclude time under the Speedy Trial Act between the
originally scheduled date of the pretrial conference (November 4) and the rescheduled date of the
pretrial conference (November 18). An exclusion is mandatory under 18 U.S.C. § 3161(h)(1)(D)
because the defendant has filed an omnibus pretrial motion that will be argued on November 18.
The defendant does not consent to the exclusion.

Respectfully Submitted,

AUDREY STRAUSS
Acting United States Attorney

by: /s/ Kevin Mead
Kevin Mead
Assistant United States Attorney
(212) 637-2211

CC: — Justine A. Harris, Counsel for Defendant Melike McCrimmon (by ECF)

 
